Detailed Action
           Status of Claims  
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen A. TerrileStephen A. Terrile (Attorney Reg. No. 32,946) on June 28, 2022. 
The application has been amended as follows:










 IN THE CLAIMS:
1.	(Original)	A computer-implementable method for predicting failure of a hardware device, the method comprising:  
acquiring telemetry data from a plurality of hardware devices of a same type;
generating a training dataset and a validation dataset from the telemetry data, wherein each dataset comprises a set of data observations over time for each device in the dataset;
training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein 
said training uses a modified version of the training dataset, and
said training comprises
providing cells of a first layer of a double stacked long short-term memory (DS-LSTM) network with a normalized continuous feature set of time observations for each device in the training dataset wherein each cell of the first layer of the DS-LSTM outputs a hidden cell state,
providing the hidden cell state of each first layer cell to a corresponding cell in a second layer of the DS-LSTM wherein the second layer of the DS-LSTM outputs an output vector for each device in the training dataset,
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to a dense neural network (DNN) to identify continuous and categorical parameters related to device failure as an output from the DNN; and
tuning the model, wherein said tuning uses a modified version of the validation dataset to further rank continuous and categorical parameters related to device failure.

2.	(Original)	The method of claim 1 further comprising generating the modified versions of the training dataset and the validation dataset, wherein said generating the modified versions comprises:
ranking the set of data observations in each of the training and validation datasets in reverse chronological order;
splitting each of the training and validation datasets into a set of records associated with failed devices and passing devices; and
generating an oversampled set of observations from the set of records associated with failed devices in the training dataset to address imbalance between a number of records in the set of records associated with failed devices and passing devices.

3.	(Original)	The method of claim 2, wherein said generating the oversampled set of observations from the set of records associated with failed devices in the training dataset further comprises synthetically creating repetitive samples using a moving time window.

4.	(Currently Amended)	The method of claim 3, said synthetically creating repetitive samples using a moving time window further comprises:
generating an oversampled set of observations , where d, a and n are positive integers greater than 1.

5.	(Currently Amended)	The method of claim 2, wherein said generating the modified versions further comprises:
generating a set of observations from the set of records associated with failed devices in the validation dataset by further performing steps of
dividing the records associated with the failed devices in the validation dataset into 
selecting, for each bucket, , where d, a and n are positive integers greater than 1.

6.	(Original)	The method of claim 1 further comprising:
concatenating the output from the DNN to a next concatenated result matrix to form a concatenated result matrix for a next DNN calculation.

7.	(Original)	The method of claim 1, wherein each of the plurality of hardware devices is an internet of things device configured to provide the telemetry data over a network.

8.	(Original)	The method of claim 1 further comprising:
generating a hold-out dataset from the telemetry data, wherein 
the hold-out dataset is used to determine accuracy of the model subsequent to said training and tuning, and
the hold-out dataset comprises entries distinct from the entries in the training and validation datasets.

9.	(Original)	A system comprising:  
a processor;  
a data bus coupled to the processor; 
a double stacked long short-term memory (DS-LSTM) module, coupled to the processor, and having a plurality of first layer cells and corresponding plurality of second layer cells, wherein each cell of the first layer cells is configured to provide a hidden cell state to a corresponding cell of the second layer cells;
a dense neural network (DNN) module, coupled to the DS-LSTM module and the processor, and configured to receive an output from the DS-LSTM as an input; and
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
acquiring telemetry data from a plurality of hardware devices of a same type,
generating a training dataset and a validation dataset from the telemetry data, wherein each dataset comprises a set of data observations over time for each device in the dataset,
training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein
said training uses a modified version of the training dataset, and
said training comprises
providing the plurality of first layer cells of the DS-LSTM with a normalized continuous feature set of time observations for each device in the training dataset,
outputting an output vector by the second layer of the DS-LSTM for each device in the training dataset, 
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to the DNN module for identifying continuous and categorical parameters related to device failure, and
tuning the model, wherein said tuning uses a modified version of the validation dataset to further rank continuous and categorical parameters related to device failure.

10.	(Original)	The system of claim 9, wherein the instructions executable by the processor are further configured for generating the modified versions of the training dataset and the validation dataset, wherein the instructions are configured for:
ranking the set of data observations in each of the training and validation datasets in reverse chronological order;
splitting each of the training and validation datasets into a set of records associated with failed devices and passing devices; and
generating an oversampled set of observations from the set of records associated with failed devices in the training dataset to address imbalance between a number of records in the set of records associated with failed devices and passing devices.

11.	(Original)	The system of claim 10 wherein the instructions for generating the oversampled set of observations from the set of records associated with failed devices in the training dataset further comprise instructions configured for synthetically creating repetitive samples using a moving time window.

12.	(Currently Amended)	The system of claim 11 wherein the instructions for synthetically creating repetitive samples using a moving time window further comprise instructions configured for generating an oversampled set of observations , where d, a and n are positive integers greater than 1.

13.	(Currently Amended)	The system of claim 10, wherein the instructions configured for generating the modified version of the validation dataset are further configured for
generating a set of observations from the set of records associated with failed devices in the validation dataset by further comprising instructions to
divide the records associated with the failed device in the validation dataset into 
select, for each bucket,  , where d, a and n are positive integers greater than 1.

14.	(Original)	The system of claim 9, wherein the instructions are further configured for
generating a hold-out dataset from the telemetry data, wherein 
the hold-out dataset is used to determine accuracy of the model subsequent to said training and tuning, and
the hold-out dataset comprises entries distinct from the entries in the training and validation datasets.

15.	(Original)	The system of claim 9 further comprising:
a network interface, coupled to the data bus and a network, wherein each of the plurality of hardware devices is an internet of things device configured to provide the telemetry data over the network.

16.	(Original)	A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for:  
acquiring telemetry data from a plurality of hardware devices of a same type;
generating a training dataset and a validation dataset from the telemetry data, wherein each dataset comprises a set of data observations over time for each device in the dataset;
training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein 
said training uses a modified version of the training dataset, and
said training comprises
providing cells of a first layer of a double stacked long short-term memory (DS-LSTM) network with a normalized continuous feature set of time observations for each device in the training dataset wherein each cell of the first layer of the DS-LSTM outputs a hidden cell state,
providing the hidden cell state of each first layer cell to a corresponding cell in a second layer of the DS-LSTM wherein the second layer of the DS-LSTM outputs an output vector for each device in the training dataset,
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to a dense neural network (DNN) to identify continuous and categorical parameters related to device failure as an output from the DNN; and
tuning the model, wherein said tuning uses a modified version of the validation dataset to further rank continuous and categorical parameters related to device failure.

17.	(Original)	The non-transitory, computer-readable storage medium of claim 16, wherein the computer executable instructions are further configured for generating the modified versions of the training dataset and the validation dataset, wherein the instructions for generating the modified versions are configured for:
ranking the set of data observations in each of the training and validation datasets in reverse chronological order;
splitting each of the training and validation datasets into a set of records associated with failed devices and passing devices; and
generating an oversampled set of observations from the set of records associated with failed devices in the training dataset to address imbalance between a number of records in the set of records associated with failed devices and passing devices.

18.	(Original)	The non-transitory, computer-readable storage medium of claim 17, wherein the instructions for generating the oversampled set of observations from the set of records associated with failed devices in the training dataset further comprise instructions for synthetically creating repetitive samples using a moving time window.  

19.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 16, wherein the instructions for synthetically creating repetitive samples using the moving time window further comprise instructions for generating an oversampled set of observations , where d, a and n are positive integers greater than 1. 

20.	(Currently Amended)	The non-transitory, computer-readable storage medium of claim 16, wherein the instructions for generating the modified versions further comprise instructions for:
generating a set of observations from the set of records associated with failed devices in the validation dataset by further performing steps of
dividing the records associated with the failed devices in the validation dataset into 
selecting, for each bucket, , where d, a and n are positive integers greater than 1.


                Reasons for Allowance 
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein 
said training uses a modified version of the training dataset, and
said training comprises
providing cells of a first layer of a double stacked long short-term memory (DS-LSTM) network with a normalized continuous feature set of time observations for each device in the training dataset wherein each cell of the first layer of the DS-LSTM outputs a hidden cell state,
providing the hidden cell state of each first layer cell to a corresponding cell in a second layer of the DS-LSTM wherein the second layer of the DS-LSTM outputs an output vector for each device in the training dataset,
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to a dense neural network (DNN) to identify continuous and categorical parameters related to device failure as an output from the DNN
” in combination with other recited elements in independent claim 1. 
      
6.     SOFKA (US Patent Application Pub. No: 20180063168 A1) teaches a computer-implemented data processing method comprises: executing a recurrent neural network (RNN) comprising nodes each implemented as a Long Short-Term Memory (LSTM) cell and comprising links between nodes that represent outputs of LSTM cells and inputs to LSTM cells, wherein each LSTM cell implements an input layer, hidden layer and output layer of the RNN.SOFKA discloses receiving network traffic data associated with networked computers; extracting feature data representing features of the network traffic data and providing the feature data to the RNN.SOFKA suggests  classifying individual Uniform Resource Locators (URLs) as malicious or legitimate using LSTM cells of the input layer, wherein inputs to the LSTM cells are individual characters of the URLs, and wherein the LSTM cells generate feature representation; based on the feature representation, generating signals to a firewall device specifying either admitting or denying the UR. However, SOFKA doesn’t teach “training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein 
said training uses a modified version of the training dataset, and
said training comprises
providing cells of a first layer of a double stacked long short-term memory (DS-LSTM) network with a normalized continuous feature set of time observations for each device in the training dataset wherein each cell of the first layer of the DS-LSTM outputs a hidden cell state,
providing the hidden cell state of each first layer cell to a corresponding cell in a second layer of the DS-LSTM wherein the second layer of the DS-LSTM outputs an output vector for each device in the training dataset,
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to a dense neural network (DNN) to identify continuous and categorical parameters related to device failure as an output from the DNN
”.

7.    Iyer et al. (U.S. Patent No: 11,232,780 B1), the closest prior art of record, teaches a method involves receiving prosodic features output from a prosody model that represent an intended prosody for a text utterance, and a linguistic specification  of the utterance as input to a vocoder model. Iyer discloses the vocoder parameters are predicted as output from the model based on the prosodic and linguistic specifications. Iyer suggests the predicted parameters and prosodic feature outputs are provided to a parametric vocoder  that generates a synthesized speech representation. Iyer further discloses the vocoder is provided with a hierarchical linguistic structure that includes a long short-term memory (LSTM) processing cell representing each of fixed-length speech frames. However, Iyer doesn’t teach “training a model for predicting failure of a hardware device of the plurality of hardware devices, wherein 
said training uses a modified version of the training dataset, and
said training comprises
providing cells of a first layer of a double stacked long short-term memory (DS-LSTM) network with a normalized continuous feature set of time observations for each device in the training dataset wherein each cell of the first layer of the DS-LSTM outputs a hidden cell state,
providing the hidden cell state of each first layer cell to a corresponding cell in a second layer of the DS-LSTM wherein the second layer of the DS-LSTM outputs an output vector for each device in the training dataset,
concatenating the output vector for a device with categorical parameters corresponding to the device from the training dataset to generate a concatenated result matrix for the device, and
providing the concatenated result matrix to a dense neural network (DNN) to identify continuous and categorical parameters related to device failure as an output from the DNN
”.

8.     Independent claims 9 and 16 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

9.     Dependent claims 2-8,10-15 and 17-20 recites limitations similar to those noted above for independent claims 1,9 and 16 are considered allowable for the same reasons noted above for claims 1,9 and 16.

        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                       Conclusion
                      RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         RAHMAN et al. (US Patent Application Pub. No: 20170223763 A1) teaches operating a network node in a wireless communication network, the network node being connected to a terminal via a first cell group. RAHMAN discloses receiving, by the network node, information indicating an activation status of the terminal regarding a second cell group, wherein the method further comprises transmitting, by the network node, further information based on the received information to the terminal and/or one or more further network nodes.

       Thomson et al.(US Patent Application Pub.No: 20200175961 A1) teaches a obtaining first audio data of a first communication session between a first and second device and during the first communication session, obtaining a first text string that is a transcription of the first audio data and training a model of an automatic speech recognition system using the first text string and the first audio data. Thomson discloses in response to completion of the training, deleting the first audio data and the first text string and after deleting the first audio data and the first text string, obtaining second audio data of a second communication session between a third and fourth device and during the second communication session obtaining a second text string that is a transcription of the second audio data and further training the model of the automatic speech recognition system using the second text string and the second audio data.

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181